
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2529
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal Deposit Insurance Act
		  to authorize depository institutions and depository institution holding
		  companies to lease foreclosed property held by such institutions and companies
		  for up to 5 years, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Neighborhood Preservation
			 Act.
		2.FindingsThe Congress finds as follows:
			(1)Depository
			 institutions and affiliates of depository institutions currently may control
			 and lease foreclosed property for a limited period of time often subject to
			 safety and soundness considerations, under various Federal laws and the law of
			 some States.
			(2)Authorizing such
			 institutions and affiliates to enter into a long-term lease with the occupant
			 of the property or any other person would reduce the number of residential
			 properties entering into the housing inventory, which in turn would help to
			 stabilize home values and restore confidence in the housing markets.
			(3)Allowing
			 depository institutions and affiliates of such institutions to lease foreclosed
			 property will allow the institution or affiliate to dispose of such property
			 into a presumably more stable market at the end of the lease term which would
			 reduce the loss the institution or affiliate may otherwise be required to
			 recognize upon disposition of the property.
			(4)Providing a means
			 for foreclosed property to remain occupied during the housing downturn will
			 preserve the property itself as well as the aesthetic and economic values of
			 neighboring homes and even whole neighborhoods.
			(5)Allowing depository institutions to lease
			 foreclosed property gives families the opportunity to remain in the home,
			 causing less disruption to families, until they have the means to become a
			 homeowner again.
			3.Bank leasing of
			 foreclosed properties
			(a)In
			 generalSection 18 of the
			 Federal Deposit Insurance Act (12 U.S.C. 1828) is amended by
			 adding at the end the following new subsection:
				
					(y)Leasing of
				foreclosed property
						(1)Leasing
				authorizedNotwithstanding
				any provision of Federal or State law restricting the time during which a
				depository institution, or any affiliate of a depository institution, may hold
				or lease property, or any provision of Federal or State law prohibiting a
				depository institution, or any affiliate of a depository institution, from
				leasing property and subject to this subsection and regulations prescribed
				under this subsection, any depository institution, and any affiliate of a
				depository institution, may lease to any individual, including a lease with an
				option to purchase, for not to exceed 5 years an interest in residential
				property which—
							(A)was or is security
				for an extension of credit by such depository institution or affiliate;
				and
							(B)came under the ownership or control of the
				depository institution or affiliate through foreclosure, or a deed in lieu of
				foreclosure, on the extension of credit.
							(2)Safety and
				soundness regulationsThe Federal banking agencies shall jointly
				prescribe regulations which—
							(A)establish criteria
				and minimum requirements for the leasing activity of any depository institution
				or affiliate of a depository institution, including minimum capital
				requirements, that the agency determines to be appropriate for the preservation
				of the safety and soundness of the institution or affiliate;
							(B)establish
				requirements or exceptions that the agency determines are appropriate under
				this subsection for any such institution or affiliate for any other purpose;
				and
							(C)provide for
				appropriate actions under section 38 with respect to any such lease if
				necessary to protect the capital or safety and soundness of the institution or
				affiliate or any other necessary enforcement action.
							(3)Length of
				leaseIf any provision of any
				Federal or State law, including the Bank Holding Company Act of 1956, governing
				the permissible activities of depository institutions or affiliates of
				depository institutions permits a depository institution or any such affiliate
				to hold property as described in paragraph (1) for a period longer than 5
				years, any lease under paragraph (1) may be extended to the extent permitted by
				such provision of law.
						(4)SunsetThis section shall apply only with respect
				to leases entered into during the 2-year period beginning on the date of the
				enactment of the Neighborhood Preservation
				Act.
						.
			(b)Intent of the
			 CongressIt is the intent of
			 the Congress that—
				(1)no permanent
			 change in policy on leasing foreclosed property is being established with
			 respect to depository institutions and depository institution holding
			 companies; and
				(2)subsection (y) of section 18 of the Federal
			 Deposit Insurance Act should not apply to leases entered into after the sunset
			 date contained in such subsection.
				
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
